DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claim(s) 1-19 are currently pending in the application.
Claim 3, 16-20 have been restricted and withdrawn from consideration. 
Claim(s) 1-2, 4-15 are rejected.
This action is made NON-FINAL.
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-19) and Species A (FIG.1-3A) in the reply filed on 02/09/2021 is acknowledged.
	However, claims 3, 16, 17, 18, 19 are directed towards non-elected species B and Claim 3 is directed towards non-elected species C. 
Therefore, Claims 3, 16-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or/and species, there being no allowable generic or linking claim.
Claim Objections
Claim(s) 4-8, 12-15 is/are objected to because of the following informalities: 
Claims 4-8 recite “has a length/diameter/length/thickness of between about… and about…” should be changed to read-- has a length/diameter/length/thickness between…and…--.
Claim 12 recites “the cover as a textured, nonslip surface.” should be changed to read --the cover is a textured, nonslip surface.--
Claim 13/14/15 recite “wherein cover” should be changed to read --wherein the cover--.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
Wherein the hollow tubular portion includes a taper
must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 15 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 recites “wherein the cover defines at least one electronic notch.” This renders the claim vague and indefinite because it is not readily clear what the electronic notch is for from the claim. The specification page 11, ln 3-6 states that the electronic cable notch is configured to provide multiple entry options for cables and other electronics in the ice fishing hole and it will be interpreted as such. The examiner suggest amending the claim to read -- wherein the cover defines at least one electronic notch configured to provide multiple entry options for cables and other electronics in the ice fishing hole--. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 8, 10, 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Todd (US4747226A).  
	Regarding claim 1:
 Todd teaches:
A cover system configured to selectively limit access to an ice fishing hole defined in a layer of ice, the cover system comprising: (Abstract and Figures)
 a sleeve member having a hollow tubular portion (Figure 1-3, Reference 15)
 and a lip portion, (Figures 1-3, Reference 20)
the hollow tubular portion having a first end, (Figures 1-3, Reference 20, see the peripheral end of the hollow tubular portion)
a second end, (Figures 1-3, Reference 20, see the top end of the hollow tubular portion closest to lip)
and a tubular wall extending therebetween (Figures 1-3, see the tubular wall positioned between the two ends)
shaped and sized to be positioned within the ice fishing hole, (col 3, ln 40-47)
the first end of the hollow tubular portion configured to be inserted into the ice fishing hole, (Figures 2-3, see how the first end of the tubular portion is inserted into the ice fishing hole)
and the second end of the hollow tubular portion configured to reside in proximity to a surface of the layer of ice when the hollow tubular portion is positioned within the ice fishing hole, (Figures 2-3, see how the second end of the tubular portion resides proximate to the surface of ice 34)
 the lip portion surrounding at least a portion of the hollow tubular portion in proximity to the second end (Figures 2-3, col 5 ln 13-26, col 4 ln 29-33, see how the lip portion 20 surrounds the tubular portion 15 proximal to the second end near the ice level surface 34)
 and defining a top surface (Figure 1, see top surface 20 opposite to the side that contacts the ice)
 and a cover recess having a cover recess depth; (Figure 1,Reference 47, col 3 ln 65-67, col 4 ln 2-5)
 and a cover shaped and sized to be positioned within the cover recess (Figure 1-3, Reference 45)
thereby selectively limiting access to the ice fishing hole, (col 2 ln 55-59, col 5 61-67)
the cover having a top surface, (Figure 1, Reference 45, see the top surface proximate to the handle)
a bottom surface (Figure 1, Reference 45, see the bottom surface opposite to the top surface)
and a cover thickness, (Figure 1, Reference 45, col 6 ln 1-5)
the cover thickness of the cover being equal to or less than the cover recess depth, such that when the cover is positioned within the cover recess, the top surface of the cover is flush with or recessed below the top surface of the lip portion, thereby inhibiting inadvertent removal of the cover from the sleeve member. (Figures 1-3, col 5 ln 61-68, col 6 ln 1-4)
Regarding claim 2:
Todd teaches claim 1. Todd further teaches:
wherein the cover recess provides support to both a portion of the bottom surface and an outer edge around an entire periphery of the cover. (Figure 1-3, Reference 47, col 3 ln 65-67, col 4 ln 2-5)
Regarding claim 5:
Todd teaches claim 1. Todd further teaches:
wherein the hollow tubular portion has a diameter of between about 4 inches and about 12 inches. (col 4, ln 52-59)
Regarding claim 8:
Todd teaches claim 1. Todd further teaches:
wherein the hollow tubular portion has at least one of a circular, square, rectangular, hexagonal, and octagonal cross section. (Figure 1-3, Reference 15, col 4 ln 52-59)
Regarding claim 10:
Todd teaches claim 1. Todd further teaches:
wherein the cover is constructed of at least one of an acrylic material, a plastic material, a polycarbonate material, a wood-based material, and a metal-based material. (col 3, ln 65)
Regarding claim 13:
Todd teaches claim 1. Todd further teaches:
wherein cover defines at least one fishing line slot. (Figures 1, 4, Reference 55, col 4 ln 8-11)
Regarding claim 14:
Todd teaches claim 1. Todd further teaches:
wherein cover defines at least one breather hole. (Figures 1, 4, Reference 63, col 6 ln 9-10)
Regarding claim 15:
Todd teaches claim 1. Todd further teaches:
wherein cover defines at least one electronic cable notch. (Figures 1, 4, Reference 55, col 4 ln 8-11, the reference teaches an electronic cable notch that can be used to allow entry of electronic cables)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 4, 6-7, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd (US4747226A).  
Regarding claim 4:
Todd teaches claim 1. Todd doesn’t teach:
wherein the hollow tubular portion has a length of between about 1 inches and about 18 inches.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the hollow tubular portion have a length between 1 inch and 18 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious because having it at an optimum size between 1-18 inches would allow the ice hole cover system to more easily penetrate the ice hole at different levels of ice level surface. 
Regarding claim 6:
Todd teaches claim 1. Todd teaches:
Wherein the lip portion has a diameter of 12 inches. (22-25)
Todd doesn’t teach:
wherein the lip portion extends outwardly from the hollow tubular portion at a length of between about 1 inch and about 2 inches.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the lip portion extend outwardly from the hollow tubular portion at a length of between 1 inch and about 2 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the In re Aller, 105 USPQ 233. It would have been obvious because having the lip extend from the tubular portion at an optimum size between 1-2 inches because this would allow the tip to cover a larger surface area of the ice level surface to ensure that the ice hole cover system won’t fall into the ice fishing hole.  
Regarding claim 7:
Todd teaches claim 1. Todd doesn’t teach:
wherein the lip portion has a thickness of between about 1/8 of an inch and about 1 inch.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the lip portion have a thickness between 1/8 of an inch and 1 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious because having it at an optimum size between 1/8 of an inch and 1 inch would securely and efficiently allow the tip portion to attach to an ice level surface. 
Regarding claim 11:
Todd teaches claim 1. Todd doesn’t teach:
wherein the cover is constructed of at least one of a glow in the dark, transparent, translucent and opaque material.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to construct the cover from a glow in the dark, transparent, translucent, or opaque material, since it has been held to be within the general skill of a 
Regarding claim 12:
Todd teaches claim 1. Todd doesn’t teach:
wherein the top surface of the cover as a textured, nonslip surface.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to construct the top surface of cover from a textured, nonslip surface, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. It would have been an obvious modification because doing so would allow the help the user handle the cover with ease without the inconvenience of it being slippery in freezing temperatures. 
Claim(s) 4, 6-7, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd (US4747226A) in view of Holt (US20120233905A1).
	Regarding claim 9:  
Todd teaches claim 1. Todd doesn’t teach:
wherein the hollow tubular portion includes a taper configured to enable stacking of sleeve members for ease in transportation and storage. 
Holt teaches: 
A hole cover system (Abstract and Figures)
Comprising a hollow tubular portion (Figure 2, Reference 20)
wherein the hollow tubular portion includes a taper configured to enable stacking of sleeve members for ease in transportation and storage. (Figure 2, 7, para0041)
It would have been obvious one of ordinary skill in the art before the effective filng date to modify the hollow tubular portion of Todd such that it comprises a taper as taught by Holt to easily remove the hollow tubular portion from the ice fishing hole, wherein a non-tapering exterior surface is more likely to be stuck to an interior ice wall of the ice fishing hole (Holt-para0041).
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are pertinent because they pertain to the ice cover systems of the art:
US 20180206469 A1
US 4747226 A
US 20200163320 A1
US 20200022351 A1
US 5448849 A
US 4953317 A
US 4780979 A
US 4662099 A
US 20120285070 A1
US 20100193660 A1
US 20050034348 A1
US 20030131840 A1
US 10765099 B1
US 7818913 B1
US 6079406 A
US 5844210 A
US 3999322 A

US 5970651 A
US 5048220 A
US 4845875 A
US 3507268 A
US 2914926 A
US 2799146 A
US 4794718 A
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SHADA ALGHAILANI
Examiner
Art Unit 3643

/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642